Exhibit PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (“Agreement”) dated August 15, 2008, is made between Tetuan Resources Corporation, a Florida corporation (“Tetuan”) whose mailing address is 2499 Glades Road, Suite 209, Boca Raton, Fl. 33431,and Surge Global Energy Inc., a Delaware Corporation(hereafter “Surge”), or any designee of Surge’s, whose mailing address is 990 Highland Drive, Suite 206, Solana Beach, California Recitals WHEREAS, the Parties desire to enter into this Agreement in connection with Tetuan’s sale and conveyance of certain United States Bureau of Land Management leases (“Prospect Leases”) comprised of 2,556.68 net mineral acres, more or less (the “Prospect”), within the state of Nevada, as more fully described in Exhibit A, attached hereto and made a part hereof. WHEREAS, the Parties desire to express their rights, responsibilities and obligations in connection with the Prospect and the Prospect Leases pursuant to this Agreement. NOW THEREFORE, in consideration of the premises and the mutual agreement set forthin this Agreement, the Parties agree as follows: 1.Description of the Prospect. A.The Prospect Leases are United States Bureau of Land Management leases and are comprised of 2,556.68 mineral acres, more or less, within the state of Nevada, which are more fully described on Exhibit A attached hereto. The two Prospect Leases descriptions are as follows: a. N77687 -998.32 Acres more or less Effective date 12/01/03 b. NVN81154 - 1,558.36 Acres more or less Effective date 01/01/06 Prospect Lease N77687 has six years remaining on its term from December 1, 2003 and
